DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 26 are amended. Claims 2-4, 7 and 19 are cancelled. Claims 13-15 are withdrawn. Claims 1, 5-6, 8-12, 16-18 and 20-26 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 4/12/2022 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.1
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 11, 18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589).

Regarding claim 1, Gill discloses a cartridge for an electronic vapor inhaler comprising an elongate induction heatable element (figure 2, reference numeral 28), which is considered to meet the claim limitation of a susceptor, having a flavor release medium adhered to its surface (abstract, figure 2, reference numeral 30), which is considered to meet the claim limitation of coated. The aerosol generating element is surrounded by a circumferential wall ([0083], figure 1a, reference numeral 114) and an elongate outer housing ([0068], figure 1a, reference numeral 12), which together are considered to meet the claim limitation of a shape giving element since they define the external and internal dimensions of the article. The outer housing extends around the entire article, including the base (figure 1a), and is considered to meet the claim limitation of an external protection element since it surrounds the device and prevents the device from damage that may be caused if it came into contact with outer objects. The susceptor is elongate and that the wall extends along the bottom of the medium (figure 1a), which is considered to meet the claim limitation of a base. The device is in the form of longitudinally extending rod (figure 1a), which is considered to meet the claim limitation of the article being in the form of a rod shaped stick. The device has a mouthpiece ([0068], figure 1a, reference numeral 18). Gill does not explicitly disclose (a) a coating thickness, (b) the susceptor connected to the bottom and (c) a filter element.
Regarding (a), a change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Additionally, one of ordinary skill in the art would recognize that applicant’s claimed coating thickness still includes almost smoking devices ever made. For instance, Frija (US 2012/0312313) teaches an electronic smoking apparatus that mimics the dimensions of a traditional tobacco cigarette by being approximately 10 mm in diameter [0021], Banerjee (US 8,469,035) teaches a smoking article having a combustible carbonaceous fuel element having a circumference of about 24 mm to about 26 mm (column 10, lines 40-54), and Egoyants (US 9,414,629) teaches an apparatus comprising a heating chamber for heating smokeable material (abstract) having a diameter of between approximately 15 mm and 18 mm (column 4, lines 28-50). One of ordinary skill in the art would recognize that the overall radius of a cartridge for an electronic vapor inhaler would likely be close to the prior art values. It is evident that it would not occupy the entire diameter of the article since the coating must fit within the device while leaving room for other components such as the susceptor and shape giving element. At the same time, one of ordinary skill in the art would also recognize that the coating must have at least some thickness, otherwise no fuel could be stored in it. One of ordinary skill in the art would therefore recognize that the claimed range encompasses a large majority of conceivable thicknesses, further buttressing the conclusion that there would not be a difference in performance to make the thickness fall within the claimed range.
Regarding (b), Robinson teaches a heating device for use with an apparatus for heating smokable material (abstract) having an elongate heating element projecting from a base of a cartridge (figure 18, reference numeral 410) having smokable material arranged on it (column 19, lines 10-19) joined using adhesive (column 20, lines 52-67). The heating element extends directly from the base of the cartridge and reaches beyond the smokable material (figure 18), which is considered to meet the claim limitation of a first end being directly attached to the base. A circled portion of the heating element at the base that provides this support is not coated with the smokable material as shown in annotated figure 18 below.

    PNG
    media_image1.png
    441
    945
    media_image1.png
    Greyscale

 Robinson additionally teaches that the heating element provides support to the smokeable material (column 26, lines 53-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the elongate susceptor of modified Gill to reach the base of modified Gill. One would have been motivated to do so since Robinson teaches an elongate element that can support attached smokable material when it directly attached to a base of a cartridge using a portion that extends into a base and is not covered by smokable material. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (c), St. Charles teaches a smoking device in which heated air forms an aerosol which is conveyed to a user (abstract) having a filter at the mouth end that either gives the article an appearance similar to a conventional cigarette or filter gas delivered to a user (column 4, lines 33-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inhaler of Gill with the filter of St. Charles. One would have been motivated to do so since St. Charles teaches that a filter either gives the article an appearance similar to a conventional cigarette or filter gas delivered to a user.

Regarding claim 6, Gill discloses that the circumferential wall has two air inlets within it ([0083], figure 1a, reference numeral 118), which is considered to meet the claim limitation of porous.

Regarding claim 8, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the induction heatable element comprises a rod with a solid cross section [0011] or that the element is an open tube or cylinder [0012]. Modified Gill does not explicitly teach a solid induction heatable element being cylindrical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the solid cross section and cylinder of Gill. One would have been motivated to do so since Gill teaches an induction heatable element having a solid cross section in one embodiment and being cylindrical in a different embodiment. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 11, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses the flavor release medium can be a mixture of materials [0009]. Modified Gill does not explicitly teach smoking article having different aerosol forming substrates along its length. 
Robinson teaches a heating device for use with an apparatus for heating smokable material (abstract) having two different smokable material portions with different mean particle sizes to progressively generate aerosol (column 20, lines 14-32, figure 15, reference numerals 421, 422) to enable rapid aerosol formation while also allowing continued generation of aerosol after one portion of smokable material is exhausted (column 20, lines 1-13). The two smokable material portions extend along a length of the heater (figure 15). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of materials of modified Gill with laterally extending different materials of Robinson. One would have been motivated to do so since Robinson teaches that providing different smokable material portions with different mean particle sizes progressively generates aerosol to enable rapid aerosol formation while also allowing continued generation of aerosol after one portion of smokable material is exhausted.

Regarding claims 16 and 17, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses the flavor release medium can be a mixture of materials [0009]. Modified Gill does not explicitly teach multiple coatings.
Robinson teaches a heating device for use with an apparatus for heating smokable material (abstract) having an elongate heating element projecting from a base of a cartridge (figure 18, reference numeral 410) having smokable material arranged on it (column 19, lines 10-19) joined using adhesive (column 20, lines 52-67). There are two portions of smokeable material having different thicknesses (column 19, lines 20-46) to allow progressive aerosol generation (column 19, lines 53-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medium of modified Gill with the different portions of Robinson. One would have been motivated to do so since Robinson teaches that providing different portions of smokeable material with different thickness allows progressive aerosol generation.

Regarding claim 18, modified Gill teaches all the claim limitations as set forth above. Modified Gill does not explicitly disclose a coating thickness.
However, a change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 20, Gill discloses wall is larger than that of the medium (figure 1a) and that the medium is in contact with the wall along its length (figure 1a). It would therefore be evident that the medium has a smaller diameter than that of the wall.

Regarding claim 21, Gill discloses that the article is shaped as a rod (figure 1a) and St. Charles teaches that the filter is shaped as a rod (figure 1).

Regarding claim 22, St. Charles teaches that the filter extends almost to the edge of the device (figure 1), which is considered to meet the claim limitation of a substantially same outer diameter.

Regarding claim 23, St. Charles teaches that the filter is joined to the rest of the device by a tube (column 4, lines 33-39) made from a planar sheet of paper (column 4, liens 16-32). It is therefore evident that the sheet was bent to form the tube and therefore meets the claim limitation of a wrapping material.

Regarding claim 24, Robinson teaches that the opposite end of the cartridge from the base element has apertures through which the air flow path passes on its way to the mouthpiece (column 25, lines 40-65, figure 21, reference numeral 46). Since St. Charles teaches that the filter is located at the mouth end (figure 1), it is therefore evident that the filter would be located in the mouthpiece of Gill in the combination and at an opposite end of the article compared to the base element.

Regarding claim 25, Gill discloses that the flavor release medium is surrounded by a protective sleeve made from a paper overwrap [0088], which is considered to be part of the shape giving element since it is located outside the flavor release medium within the device. It is evident that the paper sleeve contains cellulose, and therefore that the shape giving element comprises cellulose.

Regarding claim 26, Gill discloses that the housing is disposed outside all components of the device (figure 1a) and must therefore be outside the base and aerosol forming substate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) as applied to claim 1 above, and further in view of Rinker (US 2014/0305454).

Regarding claim 5, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the cartridge has two opposed ends (figure 1a). Modified Gill does not explicitly teach the cartridge sealed by a barrier.
Rinker teaches a device for smoke free inhalation of nicotine [0001] having a storage cartridge containing smoking material and surrounded by sealing foil ([0048], figure 2, reference numeral 361). The sealing foil is torn open by opening tabs to allow vaporization [0055].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Gill with the sealing foil of Rinker. One would have been motivated to do so since Rinker teaches a cartridge for a nicotine inhalation device that is sealed until used.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) as applied to claim 1 above, and further in view of Blandino (US 2017/0055584).

Regarding claims 9 and 10, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the induction heatable element comprises a wire with a solid cross section [0011] with different shapes that affect the electromagnetic field generated [0081]. Modified Gill does not explicitly teach a susceptor in the shape of a coil. 
Blandino teaches an article for heating smokable material (abstract) having a cavity containing smokable material (figure 2, reference numeral 30) and a coil that is heatably penetrated with a varying magnetic field to heat the cavity ([0055], figure 1, reference numeral 22), which is considered to meet the claim limitation of a susceptor. The radius of the coil helix varies along its length [0058]. Blandino additionally teaches that the coil delivery a varying magnetic field to heat a cavity [0034] with smokable material in it [0020] so that less energy heats the container as opposed to the coil [0064].
It would therefore have been obvious to combine the wire of modified Gill with the coil of Blandino. One would have been motivated to do so since Gill discloses that different shapes of the induction heating element can generate different magnetic fields and Blandino teaches a coil that better directs heat away from the container when heated by a magnetic field.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) as applied to claim 1 above, and further in view of Schennum (US 8,578,942).

Regarding claim 12, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the wall is in contact with a cover and integral mouthpiece ([0069], figure 1a, reference numeral 25). Modified Gill does not explicitly teach the article comprising a filter.
Schennum teaches an aerosol generator device (abstract) having a filter located at its mouth end (column 1, lines 63-65) that absorbs excess liquid generated during use of the aerosol generator device (column 3, lines 13-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover of modified Gill with the filter of Schennum. One would have been motivated to do so since Schennum teaches a filter that absorbs liquid generated during use of an aerosol generator.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no motivation to connect the susceptor of Gill to a base and (b) that Robinson teaches smokeable material extending into the base.
Regarding (a), applicant persuasively shows that Gill and Robinson show different forms of heating elements requiring different electrical connections. These arguments, however, are irrelevant since the Office action relied solely on the provision of physical support by the claimed arrangement. Applicant additionally claims “[t[hus, in the system of Gill, the susceptor is already supported” within a section directed to the features of Robinson and notably lacking any discussion of the features of Gill. Although this statement is unsupported, the Examiner notes that one of ordinary skill in the art would recognize that providing a more secure connection would increase the robustness of the device and help preserve its function in the event of being dropped or compressed.
Regarding (b), applicant identifies a portion of the device Robinson as the base. However, this is never stated in Robinson itself, and the Office action interprets the base as only the portion circled in annotated figure 18 as shown above with respect to the rejection of claim 1. Furthermore, the Office action does not suggest that the entire component of Robinson which applicant identifies as the base would be incorporated into modified Gill. Rather, as set forth above, the Office action proposes that only the support portion that extends beyond the smoking material of Robinson would be combined with the device of Gill.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715